DETAILED ACTION
This office action is in response to the amendment filed December 1, 2020 in which claims 1-8, 12, 14, 15, 18, 19, 22, 25, 29, 35, 37, 41, and 49 are presented for examination and claims 9-11, 13, 16, 17, 20, 21, 23, 24, 26-28, 30-34, 36, 38-40, 42-48, and 50-55 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  While Examiner acknowledges current amendments to the drawings overcome the bases of objection as detailed in the prior office action, Examiner respectfully notes that the drawings are objected to on an updated basis (see objection to the drawings, below).  The objection is maintained.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claims 5, 12, and 25 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein at least one layer of the core is configured to be thicker than at least one other layer of the core by at least two orders of magnitude,” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “having a hardness in a range of about 28 Shore D to about 68 Shore D.”  However, Examiner respectfully suggests that Applicant amend claim 5 to recite “having a hardness in a range of approximately 28 Shore D to approximately 68 Shore D,” because while the term “about” is not defined in the specification, the term “approximately” is defined in the specification (see para. 0082), and would therefore provide additional clarity for the public as to the metes and bounds of the claimed range. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the plurality of impact absorbing layers comprises an outer layer configured to contact a head of a wearer of the protective headgear, the outer layer being configured to conform to the head of the wearer and reduce any gaps between the outer layer and the head of the wearer.”  While Applicant is free to be their own lexicographer, Examiner respectfully notes that in the helmet arts, the term “outer” is ordinarily used to refer to structures that are relatively distant from the scalp of a wearer (e.g. an outer shell) while the term “inner” is ordinarily used to refer to structures that are relatively close to the scalp of a wearer (e.g. an inner liner).  Due to the current amendments to claim 1 reciting the limitation that the inner layer and outer layer are “disposed on opposite sides of the rigid core,” claim 7 is rendered indefinite because it is unclear how the outer layer would be configured to contact a head of a wearer if the rigid core is disposed between the outer layer and the head of the wearer.  For purposes of examination, claim 7 will be interpreted as “wherein the plurality of impact absorbing layers comprises the inner layer configured to contact a head of a wearer of the protective headgear, the inner layer being configured to conform to the head of the wearer and reduce any gaps between the inner layer and the head of the wearer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 12, 18, 19, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,615,817 Phillips.
Regarding claim 1, Phillips discloses a protective headgear (20 of Figs. 4, 8a, and 8b) comprising:  
a rigid core (26) (col. 6, lines 46-63); and
a plurality of impact absorbing layers (24,28) disposed on the core (see Figs. 4, 8a, and 8b) and configured to absorb impact incident on the protective headgear (col. 5, line 51 – col. 6, line 45; col. 6, line 64 – col. 7, line 37; col. 10, lines 18-48); said plurality of impact absorbing layers comprising an inner layer (24) and an outer layer (28) disposed on opposite sides of said rigid core (see Figs. 4, 8a, and 8b);
wherein at least one of said impact absorbing layers comprises a plurality of impact absorbing components (col. 5, line 51 – col. 6, line 14; in an embodiment where inner layer 24 is compartmentalized as disclosed, each compartment can properly be considered a discrete impact absorbing component);
wherein at least one of said inner and said outer layer comprises a plurality of grooves positioned near a bottom edge of a rear portion of the headgear (see Figs. 8a-8b; col. 10, line 18 – col. 11, line 6).
Examiner respectfully notes that the limitation “to allow the headgear to flex in response to a frontal impact” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Phillips discloses the structure of headgear as claimed, there would be a reasonable expectation for the headgear of Phillips to perform such function.

Regarding claim 2, Phillips further discloses a protective headgear wherein the core comprises a rigid material (col. 6, lines 46-63).

Regarding claim 3, Phillips further discloses a protective headgear wherein the core comprises two or more layers of materials (col. 6, lines 46-63).

Regarding claim 7, (insofar as definite and as best understood by Examiner) Phillips further discloses a protective headgear wherein the plurality of impact absorbing layers comprises the inner layer configured to contact a head of a wearer of the protective headgear, the inner layer being configured to conform to the head of the wearer and reduce any gaps between the inner layer and the head of the wearer (col. 5, line 51 – col. 6, line 45).

Regarding claim 8, Phillips further discloses a protective headgear wherein the plurality of impact absorbing layers comprises at least one of a rigid layer and a non-rigid layer (col. 5, line 51 – col. 6, line 45; col. 6, line 64 – col. 7, line 37; col. 10, lines 18-48).

Regarding claim 12, Phillips further discloses a protective headgear wherein the plurality of impact absorbing layers comprises at least one barrier layer (col. 6, lines 15-21).

Regarding claim 18, Phillips further discloses a protective headgear wherein the plurality of impact absorbing components comprises at least one of fluid-filled bladders, gas-filled bladders, liquid-filled bladders, semifluid-filled bladders, semisolid bladders, vinyl encased impact absorbing members, and mechanical shock absorbing components (col. 5, line 51 – col. 6, line 45).

Regarding claim 19, Phillips further discloses a protective headgear wherein the plurality of impact absorbing components comprise one or more layers of foam (col. 6, lines 30-45).

Regarding claim 35, Phillips further discloses a protective headgear further comprising at least one abrasion resistance layer (col. 7, lines 38-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (as applied to claims 1 and 3, above) in view of US Pub No. 2012/0177869 Micarelli.
Regarding claim 5, Phillips discloses a protective headgear wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer (col. 6, lines 46-63).
Phillips does not expressly disclose a protective headgear comprising a layer of reinforced polymer having a hardness in a range of about 28 Shore D to about 68 Shore D.
para. 0007) comprising a layer of reinforced polymer having a hardness in a range of about 28 Shore D to about 68 Shore D (para. 0067).
Phillips and Micarelli teaches analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the layer of reinforced polymer of Phillips to have a hardness in a range of about 28 Shore D to about 68 Shore D as taught by Micarelli because Micarelli teaches that this configuration is known in the art and beneficial for providing ballistic protection (para. 0005).  	
Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Micarelli (as applied to claim 5, above) and in further view of the ScienceDirect article entitled “Carbon fiber-reinforced composites using an epoxy resin matrix modified with reactive liquid rubber and silica nanoparticles” attached along with this office action and referred to hereafter as “the ScienceDirect article.”
Regarding claim 6, the modified invention of Phillips (i.e. Phillips in view of Micarelli as detailed above) teaches a protective headgear comprising a layer of carbon fiber (col. 6, lines 46-63 of Phillips).
The modified invention of Phillips does not expressly teach that the layer of carbon fiber is a layer of carbon fiber reinforced polymer comprising a plurality of carbon filaments combined with a resin and a rubberizing compound.
However, the ScienceDirect article teaches a carbon fiber reinforced polymer comprising a plurality of carbon filaments combined with a resin and a rubberizing compound (Abstract).
Abstract).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (as applied to claim 1, above) in view of US Pub No. 2017/0303612 Morgan et al. (Morgan).
Regarding claim 22, Phillips discloses a protective headgear comprising a plurality of impact absorbing components (24) (col. 5, line 51 – col. 6, line 14; in an embodiment where inner layer 24 is compartmentalized as disclosed, each compartment can properly be considered a discrete impact absorbing component).
Phillips does not expressly teach a protective headgear wherein the plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical- shaped impact absorbing components.
However, Morgan teaches a protective headgear wherein a plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical- shaped impact absorbing components (see all Figs; Abstract; conical).
Phillips and Morgan teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Phillips to include conical-shaped paras. 0019-0020).

Regarding claim 25, the modified invention of Phillips (i.e. Phillips in view of Morgan as detailed above) further teaches a protective headgear wherein the at least one impact absorbing layer comprises at least one or more of conical-shaped impact absorbing components and one or more generally conical-shaped impact absorbing components (see all Figs of Morgan; Abstract of Morgan; conical).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (as applied to claim 1, above) in view of US Pub No. 2015/0223546 Cohen.
Regarding claim 29, Phillips discloses a protective headgear further comprising additional layers of padding disposed on the inside of inner layer 24 (col. 6, lines 22-29).
Phillips does not expressly disclose a protective headgear further comprising at least one of: a forehead pad configured to be disposed at a portion of the protective headgear where a forehead of a wearer7Application No.: 16/131,050Docket No.: IMM-001CP of the protective headgear is expected to abut the protective headgear, one or more elongate strips configured to be disposed at a portion of the protective headgear where a side of the wearer's head is expected to abut the protective headgear, and one or more ear strips configured to be disposed at a portion of the protective headgear where an ear of the wearer is expected to abut the protective headgear.
However, Cohen teaches a protective headgear comprising at least one of: a forehead pad configured to be disposed at a portion of the protective headgear where a forehead of a wearer 7Application No.: 16/131,050Docket No.: IMM-001CP of the protective headgear is expected to abut the protective headgear, one or more elongate strips configured to be disposed at a portion of the protective headgear where a side of see Fig. 1; para. 0051).
Phillips and Cohen teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Phillips to include additional inner padding as taught by Cohen because Cohen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that the additional inner padding of Cohen would provide comfort and protection from impacts for the wearer.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (as applied to claim 1, above) in view of US Pub No. 2009/0044316 Udelhofen.
Regarding claim 49, Phillips discloses a protective headgear as claimed above in claim 1.
Phillips does not expressly disclose a protective headgear further comprising a removable face mask.
However, Udelhofen teaches a protective headgear (20) comprising a removable face mask (24) (see Figs. 1-2).
Phillips and Udelhofen teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of Phillips to include a removeable face mask as taught by Udelhofen because Udelhofen teaches that this configuration is known in the art and suitable for use while playing sports such as baseball, hockey, lacrosse, and football (para. 0036).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Phillips.
Regarding claim 1, Cohen discloses a protective headgear (10 of Figs. 1-5) comprising:
a rigid core (30,40) (para. 0050); and
a plurality of impact absorbing layers (20,50) disposed on the core and configured to absorb impact incident on the protective headgear (paras. 0047 and 0051); said plurality of impact absorbing layers comprising an inner layer (50) and an outer layer (20) disposed on opposed sides of said rigid core (see Figs. 1 and 5);
wherein at least one of said impact absorbing layers comprises a plurality of impact absorbing components (see Fig. 1; para. 0051).
Cohen does not disclose a protective headgear wherein at least one of said inner and said outer layer comprises a plurality of grooves positioned near a bottom edge of a rear portion of the headgear.
However, Phillips teaches a protective headgear (20 of Figs. 4, 8a, and 8b) wherein at least one of an inner and an outer layer comprises a plurality of grooves positioned near a bottom edge of a rear portion of the headgear (see Figs. 8a-8b; col. 10, line 18 – col. 11, line 6).
Cohen and Phillips teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of Cohen to include a plurality of grooves as taught by Phillips because Phillips teaches that this configuration is known in the art and beneficial for permitting mimicking characteristics of the human head in order to provide protection against injury (col. 1, lines 15-19).
Examiner respectfully notes that the limitation “to allow the headgear to flex in response to a frontal impact” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Cohen coupled with Phillips teaches the 

Regarding claim 3, the modified invention of Cohen (i.e. Cohen in view of Phillips as detailed above) further teaches a protective headgear wherein the core comprises two or more layers of materials (see especially Figs. 1 and 5 of Cohen; the core comprises layers 30 and 40). 

Regarding claim 4, the modified invention of Cohen (i.e. Cohen in view of Phillips as detailed above) further teaches a protective headgear wherein at least one layer of the core is configured to be thicker than at least one other layer of the core by at least two orders of magnitude (see Fig. 5 of Cohen).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Phillips (as applied to claim 1, above) and in further view of US Pub No. 2016/0270471 Merrell.
Regarding claims 14 and 15, the modified invention of Cohen (i.e. Cohen in view of Phillips as detailed above) further discloses a protective headgear wherein the plurality of impact absorbing layers comprises a liner (55 of Cohen) coupled to an interior of the protective headgear (para. 0052 of Cohen; see Fig. 5 of Cohen) and wherein the liner comprises at least one of a material providing a wicking effect, a material providing an anti-bacterial effect, a material providing an anti-microbial effect, and a material configured to function as a moisture barrier (para. 0052 of Cohen; wicking effect).
The modified invention of Cohen does not expressly teach liner 55 being removable and replaceable. 
para. 0032).
Cohen, Phillips, and Merrell teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the liner of the modified invention of Cohen to be removable as taught by Merrell because Merrell teaches that this configuration is known in the art and allows for washing the liner (para. 0032).  It would further have been obvious to one of ordinary skill in the art that a removable liner could be replaced as would be desirable if the liner becomes excessively soiled or ripped.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Phillips (as applied to claim 1, above) and in further view of US Pub No. 2013/0133128 Hein et al. (Hein).
Regarding claim 37, the modified invention of Cohen (i.e. Cohen in view of Phillips as detailed above) does not expressly teach a protective headgear further comprising an acoustic element configured to reduce one or more predetermined sound frequencies.
However, Hein teaches a protective headgear (100) further comprising an acoustic element (104) configured to reduce one or more predetermined sound frequencies (para. 0019).
Cohen, Phillips, and Hein teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of the modified invention of Cohen to include an acoustic element as taught by Hein because Hein teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that an acoustic element would help to protect the hearing of a wearer.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Phillips (as applied to claim 1, above) and in further view of US Pub No. 2016/0120238 Duncan et al. (Duncan).
Regarding claim 41, the modified invention of Cohen (i.e. Cohen in view of Phillips as detailed above) does not expressly teach a protective headgear further comprising one or more sensors coupled to at least one area on the protective headgear.
However, Duncan teaches a protective headgear (12) further comprising one or more sensors (40) coupled to at least one area on the protective headgear (para. 0026).
Cohen, Phillips, and Duncan teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of the modified invention of Cohen to include one or more sensors coupled to at least one area on the protective headgear as taught by Duncan because Duncan teaches that this configuration is known in the art and beneficial for operating a protective airbag system (para. 0026).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732